OFFICE OF THE COMPTROLLER OF THE CURRENCY Washington, D.C.20219 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 17, 2007 1ST CENTURY BANK, NATIONAL ASSOCIATION (Exact name of registrant as specified in its charter) United States 20-0356618 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) OCC Charter Number: 24442 1875 Century Park East, Suite 1400 Los Angeles, California 90067 (Address of principal executive offices and zip code) Bank’s telephone number, including area code: 310-270-9500 Item 4.01 Changes in Registrant's Certifying Accountant. Item 9.01 Financial Statements and Exhibits. (c) Exhibits: Exhibit 16.1Letter regarding change in certifying accountant Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended and as adopted by the Office of the Comptroller of the Currency, the Bank has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1st Century Bank, National Association Dated: July 13, 2007 By: /s/ Jason P. DiNapoli Jason P. DiNapoli President and Chief Operating Officer Exhibit 16.1 July 13, 2007 Office of the Comptroller Washington, D.C. 20219 We have read the statements made by 1st Century Bank, N.A. (copy attached), which we understand will be filed with the Comptroller, pursuant to Item 4.01 of Form 8-K, as part of the Bank's Form 8-K/A report dated July 13, 2007 as filed on July 13, 2007. We agree with the statements concerning our Firm in such Form 8-K/A. Very truly yours, /s/ Grant Thornton LLP
